DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0034862, filed on 03/23/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve J. Kim (Registration Number 69,215) on April 22, 2022.

Please replace the claims as follows: 

1. (Currently Amended) A homomorphic encryption method specialized for zero-knowledge proof, comprising:
(a) dividing a message M into n message blocks;
(b) generating a ciphertext CT by encrypting the n message blocks, wherein the ciphertext CT includes each encryption block for each of the n message blocks, and the each encryption block includes the each message block in the form 
    PNG
    media_image1.png
    25
    38
    media_image1.png
    Greyscale
of an exponentiation of a generator G; 
(c)  generating a common reference string (CRS) using a relation R;
(d) generating a zero-knowledge proof key 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 for the n message blocks by applying the n message blocks as inputs to a preset zero-knowledge proof algorithm;[[,]]
(e) acquiring the n message blocks by decrypting the ciphertext CT using the CRS, a secret key, and a verification key; and
(f) restoring the message M by combining the n message blocks,
wherein i represents an index of the each message block.

2. (Currently Amended) The homomorphic encryption method specialized for zero-knowledge proof of claim 1, further comprising:


wherein the relation R includes the n message blocks as input/output statements, and
the CRS includes 
    PNG
    media_image3.png
    22
    41
    media_image3.png
    Greyscale
, wherein G represents the generator and r represents a random value.

4. (Currently Amended) The homomorphic encryption method specialized for zero-knowledge proof of claim 1, further comprising:
verifying the zero-knowledge proof key 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 by using the CRS, the ciphertext CT,  

5. (Currently Amended) The homomorphic encryption method specialized for zero-knowledge proof of claim 1, further comprising:
before step (c),
rerandomizing the ciphertext CT and the zero-knowledge proof key 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 using a public key.

6. (Canceled) 

7. (Currently Amended) A recording media product as a non-transitory computer-readable recording medium product for recording program codes for performing a homomorphic encryption method specialized for zero-knowledge proof, comprising:
(a) dividing a message M into n message blocks;
(b) generating a ciphertext CT by encrypting the n message blocks, wherein the ciphertext CT includes each encryption block for each of the n message blocks, and the each encryption block includes the each message block in the form 
    PNG
    media_image1.png
    25
    38
    media_image1.png
    Greyscale
of an exponentiation of a generator G; 
(c)  generating a common reference string (CRS) using a relation R;
(d
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 for the n message blocks by applying the n message blocks as inputs to a preset zero-knowledge proof algorithm;[[,]]
(e) acquiring the n message blocks by decrypting the ciphertext CT using the CRS, a secret key, and a verification key; and
(f) restoring the message M by combining the n message blocks,
wherein i represents an index of the each message block.

8. (Currently Amended) A computing device comprising:
a division 
an encryption 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 for the n message blocks by applying the n message blocks as inputs to a preset zero-knowledge proof algorithm, wherein the ciphertext CT includes each encryption block for each of the n message blocks, and the each encryption block includes the each message block in the form 
    PNG
    media_image1.png
    25
    38
    media_image1.png
    Greyscale
of an exponentiation of a generator G;[[,]]
an initial setting  configured to generate a common reference string (CRS) using a relation R;
a decryption 
wherein i represents an index of the each message block.

9. (Currently Amended) The computing device of claim 8, further comprising:

wherein the relation R includes the n message blocks as input/output statements, and
the CRS includes 
    PNG
    media_image3.png
    22
    41
    media_image3.png
    Greyscale
, wherein G represents the 

11. (Currently Amended) The computing device of claim 8, further comprising:
a verification unit configured to verify the zero-knowledge proof key 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 by using the CRS, the ciphertext CT, , and a part of the relation R.

12. (Currently Amended) The computing device of claim 8, further comprising:
a rerandomization unit configured to rerandomize the ciphertext CT and the zero-knowledge proof 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 using a public key.

13. (Canceled) 

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
U.S. Pub. Number 2017/0236018 A1, Del Pino-Del Pino teaches performing a disjunctive proof (or OR-proof) for two relations R.sub.0 and R.sub.1. The relation R.sub.0 is a relation between an instance set X.sub.0 and a witness set W.sub.0. The relation R.sub.0 defines a language L(R.sub.0) containing those elements x.sub.0∈X.sub.0 for which there exists a witness w0 that is related to x.sub.0 in accordance with the relation R.sub.0. The relation R.sub.1 is a relation between an instance set X.sub.1 and a witness set W.sub.1. The relation R.sub.1 defines a language L(R.sub.1) containing those elements x.sub.1∈X.sub.1 for which there exists a witness w.sub.1 that is related to x.sub.1 in accordance with the relation R.sub.1 which may enable an interactive zero-knowledge proof. 

U.S. Pub. Number 2021/0336792 A1, Agrawal-Agrawal teaches first electronic device can encrypt the inner product IP(w, u) with a public key encryption scheme to generate a ciphertext C.sub.0, and encrypt each partial decryption μ.sub.i to generate a plurality of ciphertexts C.sub.i. The first electronic device can also generate a non-interactive zero knowledge proof π. The proof π can be a proof that C.sub.0 encrypts an inner product μ.sub.0 and each ciphertext C.sub.i encrypts a value μ.sub.i. The proof π can also state that the inner product (and thus the distance measure) is less than a threshold d, and that the inner product μ.sub.0 is the result of the combination of the partial decryptions (μ.sub.1, . . . , μ.sub.n). 

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of each encryption block includes the each message block in the form 
    PNG
    media_image1.png
    25
    38
    media_image1.png
    Greyscale
of an exponentiation of a generator G; generating a common reference string (CRS) using a relation R; generating a zero-knowledge proof key 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 for the n message blocks by applying the n message blocks as inputs to a preset zero-knowledge proof algorithm; acquiring the n message blocks by decrypting the ciphertext CT using the CRS, a secret key, and a verification key; and restoring the message M by combining the n message blocks, as recited in claims 1 and 7-8, without the usage of impermissible hindsight reasoning.
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 7-8 and thus these claims are considered allowable. The dependent claims which further limit claims 1 and 7-8 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491